Earl Warren: Number 100, the Order of Railroad Telegraphers et al. versus Chicago North Western Railway Company. Mr. McGowan you may continue your argument.
Carl McGowan: May it please the Court. At the conclusion of yesterday's argument, Mr. Justice Black addressed an inquiry to me which I would like to respond at this time. The inquiry as I understand it, Mr. Justice Black, was that assuming that there is a showing in this record of a purpose -- of a purpose and effect on the part of the demand made here by the telegraphers to negate and frustrate orders of the State Commissions approving and authorizing the Central Agency Plan, what would be the relevance of that showing? You couple with that I think another inquiry as to what are the criteria to be followed in judging whether or not a particular contract demand is within the contemplation of Congress under the railway --
Hugo L. Black: Do you claim in the context of the language that the Court of Appeals construed as controlling in that?
Carl McGowan: Yes, sir. I think that my answer to the first inquiry will cover the ground of the second. I recognize that this inquiry goes to the very heart of this case and I propose to answer it with a distinct sense of the feeling on my part that if I cannot make myself clear on this, I will not have exposed that for the informed consideration of this Court what we believe to be, at least the real issue in this case. If the purpose and effect on the demand are as you are prepared assuming to be, for the purpose of this inquiry namely, directed a demand directed at the Central Agency Plan and designed to frustrate its operation then I suggest to you that there is no difference in substance between the demand phrased that is it as it is and the demand as it would be if the telegraphers had said, "We want a contract provision to the effect that the railroad cannot comply with nor carry out any order of a State Commission placing -- approving the Central Agency Plan without the prior consent.
Hugo L. Black: If you'll permit me to say so, I wouldn't -- I was not assuming as that. I was assuming if they were asked to sit in with the -- as far as that question is concerned, with the representatives of the railroad in connection with those proffered requests might be requested by the railroad so that they --
Carl McGowan: But sir I --
Hugo L. Black: -- are abandoned.
Carl McGowan: I suggest to you --
Hugo L. Black: I would -- I would suppose that -- frankly I wouldn't suppose there'd be any much question if they were asking you violate a valid law.
Carl McGowan: That is not the position of (Inaudible) Mr. Justice Black. Mr. Justice Frankfurter asked Mr. Schoene yesterday whether he considered that this contract demand, it had become effective would operate as against the directions and authorizations of a State Commission order and I think it is quite clear from the language of the strike circular that I read yesterday at some length that they did not make this demand for the -- just to be ineffective. They were -- they said to the membership, we have tried to defeat this Central Agency Plan on its merits before the State Commissions. We are not getting anywhere. Therefore we have to strengthen our agreements and I think you recall I underlined emphasis of that language, therefore we have to strengthen our agreements by bringing into being something which will do the job of -- of opposing, and frustrating and preventing the carrying out of this Central Agency Plan. It's also quoted in our brief the language of the -- of the strike call issued one week after the second commission had acted namely, Iowa in which the strike call says, I quote from memory, “but with the need for this rule has been tragically demonstrated again.” What happened in South Dakota has now happened in Iowa and there's no assurance that it will not happen in the other States. Now I suggest to Your Honor that -- but that --
Hugo L. Black: You're assuming -- and I would not assume that in this and I would -- I'd think quite differently on this but it's something -- you're assuming that they're saying that you must meet with them and agree to break the law is valid. I would think there are many things that could happen before there becomes a legal order which could be negotiated about. Now that might not come within the meaning of the crucial section of the Act, but I would think there'd be many things that you could negotiate about as to whether you would go actively and requested on what position you would take, whether you had resisted if they asked for it in a legal way, and resisted legally and so forth.
Carl McGowan: Sir, that brings me to the -- perhaps I should digress at this point to deal with what I understand your suggestion to be now and that is that if we had met and negotiated with the union, we would have worked out something presumably that would have been less than a complete veto power by the union over our compliance with the State Commission order.
Hugo L. Black: I don't know that you would have worked out anything. It's a question to whether you should negotiate with them as I don't understand it.
Carl McGowan: But --
Hugo L. Black: I mention with this and whether that comes within the meaning of those words, wages, working hours and so forth.
Carl McGowan: May I address myself to that.
Hugo L. Black: Yes.
Carl McGowan: Mr. Schoene yesterday emphasized that the management had taken the position that this demand was not a proper demand under the Railway Labor Act and that we do not have to recognize it as an eventual legal basis of a strike. That is true. Mr. Heineman testified directly in the record that he could not recognize this demand for bargaining purposes and the reason for that was that if we had recognized it as a proper demand under Section 6 by bargaining about it formally, when the -- when the purely voluntary procedures of the Railway Labor Act have been exhausted and if the litigants were still standing firm on this demand as we had every reason to think they were going to be, we could not presumably have into a Court and sought to enjoin the resulting strike on the ground of the impropriety of the demand. At least there would have been a serious question about it. I certainly know what position the laborers would have taken in that case. They would have said, "Well you recognize the demand is proper, you bargain about it. The purely non -- non-compulsory procedures of the Railway Labor Act are now completed. We have the right to strike and you can't enjoin them because you at the very beginning recognized the propriety of it." So rightly or wrongly, for legal reasons we felt that we could not protect ourselves by any action which recognized propriety of it. If we had stopped there -- if we had stopped there and remained adamant, then I would say that we would be in a very different posture before the Court than what we are. One of the facts in the record though at length -- we didn't stop there. The record shows that Mr. Heineman within a few days after the Iowa order -- the South Dakota order, the first order came down, talked to his director of personnel and to me about the question of whether we should not open negotiations, discussions with the telegraphers to see whether they would not be interested in some of kind of an arrangement which would take care of the men who might be adversely affected by this order and the later orders which we hoped to get although we had no assurance at that time and facilitate their transition from non-productive employment to productive employment with the least human injury. That was the occasion on which the decision was that the next chance to see Mr. Lye would be in Madison, Wisconsin where he would be testifying in opposition to the Wisconsin plan. That was ten days away. It was decided that Mr. Heineman would formally approach Mr. Lye on that occasion and ask him whether he would be interested in conferring about the Central Agency Plan either with respect to South Dakota or a system-wide basis. Mr. Lye didn't say, "Get back in the channel of the Railway Labor Act and bring it up to mediation." He said, "We are too far apart, there is no purpose to be served."
Felix Frankfurter: Mr. McGowan, if the recital that you just made is, I am inviting the colloquy of this case, leads me to ask this question. Is there anything in the findings of fact that the District Court dealing with the relation of the demand of the telegraphers to the Central Agency Plan, in the findings of fact?
Carl McGowan: Mr. Justice Frankfurter I can answer that in this way. The only finding which the telegraphers have ever relied upon as supplying that kind of a finding is number -- is number 10 really and I'm excluding, mind you those findings of fact which I regard as conclusions of law.
Felix Frankfurter: Yes.
Carl McGowan: Under Section 10, the Court found on the date of July 10, 1958, the telegraphers submitted to it's membership on the property a strike ballot seeking the views of the membership as to whether a strike should be authorized if necessary to secure a satisfactory settlement of a dispute arising from the proposal of the telegraphers to add to the existing agreements with the plaintiff, the rule proposed under Section 6 of the notice that I referred to. I accepted that finding on the ground that it tended to characterize what the strike or what the demand was addressed to. And Judge Perry said, "I'm not interested in characterizing in anything.” I said -- I said defining is in conflict with the language of the strike circular which indicated that they had a purpose to -- to strike at the Central Agency Plan and that's what this lawsuit is all about. He said, "I do not characterize it at all except as a strike ballot." They had the word circular in first and he said, "Strike the word circular and leave it a strike ballot seeking the views of membership." And the higher court in reviewing this matter has the exhibit in front of it that was the -- what I read them yesterday, that whatever attachments are there - “the importance” he said, “the importance of this finding to me is the sending around of a strike ballot.” Now I proposed findings of fact and one of those findings of fact was a finding that the strike of -- that the contract demand was aimed at the Central Agency Plan and that this lawsuit arose out of it. Judge Perry decided to work from the -- from the defendant's findings of fact which as I said had no representative to the Central Agency Plan. You could have read the whole findings without knowing what the (Inaudible) of the Central Agency Plan and the only reference to it came in because of my suggestion that he at least ought to add a finding that we were willing to bargain about the Central Agency Plan. He said, "As to my findings," now I think -- he didn't take them up when -- and when he said that -- I think for the record, I should probably deny it, but he said these things. "I would not have any objections certainly with this -- to some of the findings of fact in there. However, I find that most of those which are not only incorporated in this matter are irrelevant.” He said later, "I understand that a lot I have pointed out what I think many of them, most of them that I saw”, and we just have been talking about these things were fundamentally true but are not related to the case."
Potter Stewart: How about the -- excuse me -- I don't mean to interrupt you but how about the last sentence of finding a fact number 20 on page 357, or are you going to get that?
Carl McGowan: The last sentence?
Potter Stewart: Yes the finding of fact number 20 on page 357.
Carl McGowan: That plaintiff did show willingness?
Potter Stewart: Yes.
Carl McGowan: That was put in at my request. That's the one thing he gave me on the findings. As I said that's the only reference in all these findings which were prepared in the first sentence by the laborers to the Central Agency Plan. Now I would suggest to Mr. Justice Black to what Judge Perry did was answer the question which I thought you would put me by saying, "Well even if it's true that the purpose and effect of the Central -- of the strike, of the demand was to -- was to frustrate the Central Agency Plan and to frustrate the Section 6 notice, it's irrelevant. The Court of Appeals simply disagreed with his -- his conclusion on that. They found that it was highly irrelevant that this strike, this contract demand had been aimed at the Central Agency Plan. It was designed to frustrate an operation. Therefore when we talk about what the Court of Appeals did to his findings, they simply said his whole theory of -- of regarding those facts is irrelevant was wrong. They were highly relevant.
Felix Frankfurter: I'm grateful even turning counsel, my difficulties with this -- with this case and I say that my difficulty with your case is addressed just here as to findings and what was relevant -- to what was relevant in the way we -- we have faced the record that turns here. As I understand your case is the way you put just two minutes ago or minute-and-half ago namely, that their demand, that's set forth in Section 3, no position that existed or did not say an attack on and an objection to the Central Agency Plan for which you have the authority to say if you have forced the commission, that is correct, is it not?
Carl McGowan: That's right, sir.
Felix Frankfurter: There is nothing in the way of the findings as I read them or as you expound them in which that issue is dealt with, is that correct?
Carl McGowan: Nothing in the findings as such. The --
Felix Frankfurter: I am talking about the findings -- There's nothing --
Carl McGowan: That is --
Felix Frankfurter: -- in the findings as such. Therefore the case goes up to the Court of Appeals on the basis of the findings and no so far as I've been informed, no conduct of -- no counter submission of findings by you, the denial of which was accepted through you by so that you then go up to the Court of Appeals saying that the findings do not reflect the evidence, the findings do not reflect the issues that were contested and therefore that was error and there should be either a reversal of the decree with a remission to the District Court to deal with that matter or as I gather from what you indicated, though not said, that isn't necessary because on the face of things the findings have no relation to the record. And therefore I – my difficulty is that the issue you present is really not contained within the finding, the jury might ask to disregard the findings in a -- in an appropriate way of objection to the findings having been made in the Court of Appeals.
Carl McGowan: Sir, at the District Court level, I accepted to the -- to the findings made. I accepted to the failure to make the findings I proposed and in the Court of Appeals I pointed out that the -- the findings did not reflect the -- the true showing on the record and the Court of Appeals wrote an opinion in which they said in -- in effect and substance the -- the findings made by Judge Perry were on a improper theory of law and in effect we -- over -- we set them aside.
Felix Frankfurter: And now today -- and I -- I want to be informed if this -- is this -- if this were -- the old equity rules apply and an appeal in equity permits the appellate court to ascertain the facts on its own basis, on its own authority, I would have no trouble about this. The Court of Appeals sit before the -- that the old rule, before the new rule, the Court of Appeals could as a de novo proceedings assess on the record that the findings were not justified and did not relate to the record. Is that still, is that the basis on which the Court of Appeals and now we are allowed not merely to say the District Court was wrong in not making findings to which you say accepted, you do not make it but that we make the finding rather than have (Inaudible) make it on the record.
Carl McGowan: Well my first answer to that if Your Honor please, there's in the District Court in our view has not made any finding that the Central Agency Plan, that the strike demand was not aimed at the Central Agency Plan.
Felix Frankfurter: That's quite right.
Carl McGowan: And the Court of Appeals--
Felix Frankfurter: It has made findings as to what the telegraphers proposed and on that basis, it made it's ruling (Inaudible) you that's wrong.
Carl McGowan: Simply that --
Felix Frankfurter: -- to the Court.
Carl McGowan: Simply that --
Felix Frankfurter: And you say that's wrong.
Carl McGowan: Simply the fact that they proposed this contract demand and then a conclusion of law in a -- in effect that this was within the scope of the Section 6, the Railway Labor Act.
Felix Frankfurter: But not -- are you going to answer that the Court of Appeals may make findings on the basis of the record in lieu of or because of this, the Court didn't make it?
Carl McGowan: I think the Court --
Felix Frankfurter: More simply the word that you say that this was really directed against your being allowed to carry out the decrees or the orders, whatever you call them as the Four-State Commission is the word for them. Suppose I agree with you, is the record in such shape that I can make that finding here?
Carl McGowan: I believe it is, sir because I think that is exactly what the Court of Appeals has cited it could do.
Felix Frankfurter: Could it --
Carl McGowan: It found -- it found the record in such shape that it could -- it could say -- that it could say this contract demand really was directed at the Central Agency Plan and had it's -- as it's purpose and effect the frustration of the Central Agency Plan. And that was what the Court of Appeals did.
Felix Frankfurter: I know the Court of Appeals. My question is but could it do it? In other words it made it properly such a -- such a conclusion, partly rests on the documents, doesn't it, namely, that the -- the proceedings before the South Dakota and the other commission partly rest on proceeding that the Court can take judicial notice of. It partly also rests on human testimony doesn't it?
Carl McGowan: It rests on testimony and on exhibits in the record.
Felix Frankfurter: Sure and therefore my question is and on -- and really the question in my mind -- that's my difficulty, whether that can be done by an appellate court rather than sending it back to the District Court with instructions to make findings relevant to that issue?
Carl McGowan: Well I understand. I -- I understand your difficulty Mr. Justice Frankfurter and I appreciate your pointing out to me. I think my answer has to be that I believe it could under these circumstances.
Felix Frankfurter: That is it's so clear that there isn't anything left for a (Inaudible) Court to deal with.
Carl McGowan: Because and I have buttressed that by saying that Judge Perry in the words I read you, recognized, recognized that there wasn't any real issue about the truths of -- of these -- of these findings that I propose with respect to what the strike demand was supposed to do. He simply said to that they are as far as I saw them, they look all true to me but I regard them as irrelevant.
Felix Frankfurter: Well I couldn't help but see that you read some -- it's not a printed record but from a document, now is that before us?
Carl McGowan: I'm -- no, sir that's a part of the transcript that was not printed in the appendix. The reason I feel that I can read that is because the -- the (Inaudible) was printed in their reply brief, my proposed finding which they had not printed either in the -- in the transcript.
Felix Frankfurter: I'm also a great believer in having all relevant documents before the Court if it's to decide a case.
Carl McGowan: Well I think it's very true that the -- those findings -- the proposed findings should have been in the record and I apologize for not being done.
Felix Frankfurter: Well, this was meant to be a criticism that anybody, just sought to elicit whether some way if this really so, if the judge, the District Judge ruled that this issue is irrelevant under -- then let's have testimony on that whether it's relevant or not, I should think that that Court decides on that.
Carl McGowan: I am --
Felix Frankfurter: So this could be probably before us.
Carl McGowan: I am reading let's say from the trail of their proper --
Felix Frankfurter: I have no doubt that you're reading from it.
Carl McGowan: I regret it that it is not in the record, but that was a theory on which he proceeded and it seems to me that what the Court of Appeals said was there really isn't any issue here about that the facts. The District Judge has simply regarded certain facts as irrelevant.
Felix Frankfurter: Well --
Carl McGowan: And we say he was wrong on that.
Felix Frankfurter: I for -- just for my own self would be glad that arrangements could be made whereby -- either by agreement of counsel or by leave of Court that could come before us. It is one thing to have a District Court say something isn't relevant when on the face of things to me at least it is relevant, that's certainly pertinent to the issues in this case?
Carl McGowan: I will very see if that document --
Earl Warren: Was -- was this document before the Court of Appeals?
Carl McGowan: This was -- this was not in the transcript.
Earl Warren: Then how could -- how could they have decided that if the -- they didn't have it either?
Carl McGowan: I think these -- these matters were discussed if Your Honor please and that's my only -- the only answer I can give to that. It was not in the transcript as such.
Hugo L. Black: May I ask you a question, when I'm troubled it's a little difficulty with Justice -- different with Justice Frankfurter, maybe the same after all. What you have here is a judgment of the Court of Appeals setting aside of the -- the very statement, the District Court which had entered an injunction. The closing part of it is that the District Court's finding, in the proposed contract change related to rates of pay, rules and working conditions and was thus a bargain of militia under the Railway Labor Act is clearly erroneous. Now on that they held that the injunction would lie despite the Norris-LaGuardia Act and the only thing it was proposed was this, no position in existence on December 3, 1957 would be abolished or discontinued except by agreement between the carrier and the organization. They asked you to negotiate and talk about that. It seems to me that that is your issue whether or not, that comes within the term of which the pay rules and working conditions, that's what they decided? If it does come within it the injunction was improperly granted -- would be improperly granted, wouldn't it, under the Norris-LaGuardia Act?
Carl McGowan: If – if the -- if the decision is that this is a proper demand under --
Hugo L. Black: I'm not talking about proper demand. If this request they made relates to the statutory definitions the Court passed on rates of pay, rules and working conditions if it's included in it then why the proper demand, wasn't it?
Carl McGowan: It -- I would say -- if -- if it is a matter of law, it is held -- held by this Court to be within the contemplation of Congress and those words and maybe they were -- why of course they the -- they have the right to strike.
Hugo L. Black: That's the only issue decided by the Court of Appeals, wasn't it?
Carl McGowan: Yes, sir but that's the critical issue in my opinion.
Hugo L. Black: Why I certainly, I agree with you, it's a critical issue. Now at the time they made this request, were you on the order from various, all the States that this railroad went to abolish these officers, these positions?
Carl McGowan: This demand was served in December of 1957, six weeks after we had filed our petition in South Dakota and South Dakota order came down in May. So that it was a South Dakota order as such came in after --
Hugo L. Black: Came after, and they were asking you to negotiate and at that time they were asking you negotiate it with reference to whether you'd make an agreement which if you had made, would've required you to withdraw your application from the State I suppose, wouldn't it?
Carl McGowan: We might as well abandon the whole project.
Hugo L. Black: But in that Court you were negotiating with them wasn't it? Whether you would make an agreement with them and so far as you were concerned, you would not abolish any of these places without an agreement from the (Inaudible) and why isn't that the issue we have to decide whether that is a proper bargainable issue under the definition in the -- they asked?
Carl McGowan: Sir it is the issue and --
Hugo L. Black: But I wanted to find from you.
Carl McGowan: If I may go back to --
Hugo L. Black: What-- what criteria are we are to use in determining whether that is a proper issue. The Court does --
Carl McGowan: The criteria if Your -- if You Honor please are what Congress intended to be the scope of the -- of collective bargaining under that section or statute. And that was what I was trying to get at in answer to what I thought was your inquiry yesterday and it's -- and I would like to deal --
Hugo L. Black: But why -- why wouldn't they? Hadn't -- hadn't there been depth -- hadn't there been a backup practice? I -- I may be entirely wrong here but I thought just from a general idea, it was common practice to bargain between -- employers and employees bargained as to whether they would abolish certainly jobs or not abolish certain jobs.
Carl McGowan: Sir, so far as I know and nothing in the record supports it now in the -- out of the record, material contained in our appendix, there is no contract in being which imposes a veto power over the discontinuance of positions as distinct from severance pay plans, limitation of layoffs which effect the individual in the job when he dies, resigns or get promoted, the position does not have to be continued.
Hugo L. Black: What about the --
Carl McGowan: This is a unique demand.
Hugo L. Black: What about the so-called feather beddings? I -- I had an idea that one great argument had been that the union is forcing employees to make this so-called feather bedding agreement. It was a bad practice and there'd been much, many efforts made to get the laws changed so as to forbid it, maybe rightly I don't say, but I thought that was -- was the kind of thing, perhaps they were asking you to argue about that.
Carl McGowan: Let me illustrate it if I may by the -- by the passenger train analogy. At the present time if we run a passenger train, we have to have a fireman on the diesel. We don't think he's -- that on a passenger train, a train, a freight train or a switching. But if business dries up so that we don't have to run that freight train, we don't have to maintain the position.
Hugo L. Black: But I -- I'm not saying if -- if -- can they negotiate with that?
Carl McGowan: My answer to that is the one I gave at the beginning. If we had negotiated with them about it, we would have recognized the propriety of the demand.
Hugo L. Black: But you -- you just don't want to grant it?
Carl McGowan: I beg your pardon?
Hugo L. Black: But you finally get back to the question of whether -- whether you -- whatever consequence would be they have a right to try to negotiate with you to get you to make that agreement.
Carl McGowan: I do not think so, sir and I will cite for that reason the -- the Howard case. Now in the Howard case, the demand served upon the railroad was you discontinue the class of the positions that bears the name of porters. Now the railroad there under strike pressure and not willing to take its chances in trying to get an injunction later caved in and signed up.
Hugo L. Black: That was the racial question, was it not?
Carl McGowan: It was a racial question but established the first --
Hugo L. Black: I can ask him -- That was illegal demand made.
Carl McGowan: And we -- It was -- it was not an illegal demand if Your Honor please? It was held to be without the contemplation of Congress under the statutory scope of bargaining on the Railway Labor Act. There was no constitutional problem.
Hugo L. Black: Well what was the basis of the holding?
Carl McGowan: The basis of the holding was that under the Railway Labor Act, a demand --
Hugo L. Black: And of course represented by --
Carl McGowan: And --and a contract of this kind and presumably the demand which gave rise to the contract was not a proper subject of bargaining. And let me ask if I may this question, suppose the railroad, instead of caving in and agreeing to that demand in the Howard case and said, "We think this an improper subject of bargaining and we will not negotiate with you about it." Do you think they would have been obliged to?
Hugo L. Black: But suppose then it had come up to the Courts, and it was shown that the purpose was to create racial discrimination, of course I should think, that would be quite a different thing, the one which simply required the so-called feather bedding contract applying to everybody alike.
Carl McGowan: There are different kinds of discrimination if Your Honor please and -- and racial is only one of them. As I tried to say yesterday, we think that a veto power or the discontinuance of any position has its own discriminations. It discriminates against the employees who would be paid more money if there were dollars to pay them. It discriminates against the section hand who was laid off because of these fellows who were going to keep on working eight hours a day even though they only have 15 minutes work to do as the State Commission found. It discriminates against the -- a management who's trying to modernize and to comply with the congressional policy of bringing the railroad into the 20th century. It discriminates against the investors, in case of the North Western Railroad that hasn't been returned --
Hugo L. Black: All of that is --
Carl McGowan: -- to the stockholder.
Hugo L. Black: -- policy, against the policy which may be --
Carl McGowan: It's the policy --
Hugo L. Black: -- which may have to be here.
Carl McGowan: It's the policy of Congress that we're trying to find and we -- we -- if the Court say --
Hugo L. Black: Where do you find anything in the policy of Congress that says they cannot negotiate in order to try to preserve certain jobs at certain places?
Carl McGowan: If we had negotiated, we would have recognized the propriety of the demand --
Hugo L. Black: And this Court --
Carl McGowan: If the -- if the union had stood on it and there is no power in this land it could've made them depart from it, if they didn't want to under Railway Labor Act, we would have been faced with a strike and I say that if we had recognized it, we would not have been able to go into a District Court and contend that we were entitled to injunction because the demand has been improper. That was why our hands were tied with respect to negotiating and fought with it -- about it formally. What we did do and I haven't even had a chance to -- completed the history of this negotiation, I'm sorry -- was that we went outside. We went -- the -- the formal demand and tried to find out. We tried to negotiate with them on some basis other than one which would recognize the propriety of the demand. We found out in that process that they weren't interested in anything except that demand that they were going to stand on. Why? Because it gave them the veto power over the positions and kept the jobs in being, despite the Central Agency Plan authorizations. Every -- every suspicion we had about this was confirmed by efforts to negotiate with them. We offered them -- yesterday, Mr. Schoene talked about supplemental employment benefits, I mean about -- about how we have reduced employment at the volume we did. In the Summer of 1956 when a -- when the new management took over and it was plain that we had to do a lot of things at North Western to keep it alive, our management sought out Mr. George Harrison and we negotiated with him the first supplemental employment benefits agreement in way of history and we were criticized for it by the other railroads. We offered that -- that -- S.U.B. agreement that was entered into by every non-operating union except the Telegraphers. This record shows it was offered to the telegraphers. In 1957, barely the time it was entered into also and Mr. -- Mr. Lye testified on the stand that he assumed as he knew was the case that this S.U.B agreement was available to him in respect to his employees on a date, on a basis retroactive to December 3, 1957.
Felix Frankfurter: Before you sit down I just want to ask you one short question. The Court of Appeals that granted to -- that this is my -- what might be called procedural problems of which I think better the -- from the people concerned and I'm Jew. The employee -- the Court of Appeals acted with reference to the orders of the South Dakota and the Iowa commission and if they were going to interpret it the demand of the Telegraphers in relation to the authority of those two States, but I'm not ignoring them. What basis, what was the argument, what was the -- what was the material on the basis of which the Court of Appeals rested its decision in interpreting the demands of the telegraphers in light of what the State Commission, what to do and did in fact do?
Carl McGowan: As I understand your question Your Honor it is, what was there in the record which would enable the Court of --
Felix Frankfurter: It wasn't just on the record without any knowledge of Judge Perry's remarks or judgment that all that was irrelevant.
Carl McGowan: I -- I believe that's right Your Honor.
Felix Frankfurter: That is on the basis of what is contained between the covers of this paper volume.
Carl McGowan: That is right.
Felix Frankfurter: They concluded that you cannot take the demand of the Telegraphers in isolation but you must tie them to this Central Agency program, is that it?
Carl McGowan: They concluded on the basis of what was in the record and we submit that there was ample evidence in the record to support that conclusion.
Earl Warren: Thank you Mr. McGowan. Mr. Schoene, you may proceed.
Lester P. Schoene: Mr. Chief Justice, I have only a few moments left and I would like to devote that to seeing whether I can shed some light on the matters that have just recently been under discussion with Mr. McGowan. We have cited on page 7 of our reply brief, the railroads proposed finding number five.
Felix Frankfurter: Is that in the printed record?
Lester P. Schoene: That is not in the printed record, it was there --
Felix Frankfurter: Well if we're going have part of what's not in the printed record, we ought to have everything that's relevant to this problem.
Speaker: (Inaudible)
Lester P. Schoene: I -- I think not. I think not -- not in this portion of it.
William J. Brennan, Jr.: (Inaudible)
Lester P. Schoene: I beg your pardon?
William J. Brennan, Jr.: And you may start on what's in here and --
Lester P. Schoene: I think it can.
William J. Brennan, Jr.: It is?
Lester P. Schoene: I'm -- I -- I think it probably should be.
William J. Brennan, Jr.: (Inaudible)
Lester P. Schoene: (Laughter) In -- insofar as it's in our power to do so, and I think it is. It -- it will be.
Felix Frankfurter: Then you have no objection to considering what the colloquy between Judge Perry and yourself and Mr. McGowan, do you?
Lester P. Schoene: Not at all, not all.
Felix Frankfurter: All right.
Lester P. Schoene: The proposed finding reads, “This proposal, Section 6 notice was prompted by and was directly addressed to plaintiff's action in announcing and moving to seek authority for its Central Agency Plan. And the threatened strike founded on this proposal results from the Central Agency Plan.
Potter Stewart: That's a proposed finding that you read.
Lester P. Schoene: That's the proposed finding which was rejected by Judge Perry and instead Judge Perry made the findings that we have already referred to.
Speaker: Do you have page 6 to do all --
Lester P. Schoene: Page 7 in the footnote. Judge Perry instead specifically found that the dispute giving rise to the proposed strike grows out of the failure of the parties to reach agreement on the proposed contract change incorporated in the Section 6 notice served by defendant Telegraphers on the plaintiff on December 23, 1957. Now as to the effect the proposal might have in frustrating orders of State Commissions as Mr. McGowan is fond of saying, bear in mind that in each of these States where it was sought to put the Central Agency Plan into effect, it was upon the carrier's initiative. The State Commissions announced no policy that you ought to close up the stations in this State. The carrier went to the State Commissions and asked permission to close certain stations and that permission was granted in every state except South Dakota where the matter was acted upon. The order is expressly -- permits them. In South Dakota, the commission conceived the notion that it could relieve the railroad from any necessity of bargaining with the Telegraphers (Inaudible) and its original order included that it should pay only one day's pay to a man serving at a number of stations. We brought an injunction suit against that order in Sioux Falls, South Dakota. Statutory review was not a available because the commission was sitting on our motion for reconsideration which is a prerequisite to statutory review. But our grounds for injunction were -- at least included that this was an interference with the collective bargaining under the Railway Labor Act. When that suit was filed, the South Dakota Commission amended its order expressly to declare that it was not intended in anyway to interfere with collective bargaining under the Railway Labor Act. However, it seems to me that even if the States assume to tell the railroads what their wages and working conditions would be, what the economies they should affect by reductions in pay, reductions in jobs, most anything of that sort would conceivably be within the commission's province. If it did that, it would if such an order could not stand because it would be in conflict with the collective bargaining obligations of the railroad under the Railway Labor Act. Now this Court held in California against Taylor that even a state-owned railroad where rates of pay had been fixed pursuant to the civil service laws of the state the Railway Labor Act governs and even a collective bargaining agreement pursuant to that law superseded the state law.
Felix Frankfurter: Can I ask you one --
Hugo L. Black: Can I ask you one – Excuse me. I just want to ask you one question. Is there anything in the record, or any of the record which indicates that what you ask them to negotiate about was whether they would defy valid orders of the railroad commissions any where?
Lester P. Schoene: There is nothing I know of that even suggests that, that is that they would defy valid orders.
Hugo L. Black: Are you taking the position here that you could negotiate with them and require them to negotiate to whether they would obey a valid law?
Lester P. Schoene: No.
Felix Frankfurter: May I ask you this question, sir?
Lester P. Schoene: Sure.
Felix Frankfurter: What the telegraphers asked was not something that was already in the collective agreement, is that right?
Lester P. Schoene: That's right.
Felix Frankfurter: So that you were asked for something new?
Lester P. Schoene: That's correct.
Felix Frankfurter: The Interstate Commerce Act has a very specific provision on which a lot of subsidiary provisions are based, requiring railroads to be conducted in the most efficient and economic method. I'm not now in engaged in dealing with what is negotiable or not, but there's nothing in the Railway Labor Act that would prevent a railroad in going to the commission or the commission on its own motion the cutting down jobs, (Inaudible) if -- if they found that the commission -- as the ICC found that the most economic and efficient conduct of the railroad.
Lester P. Schoene: The Interstate Commerce Commission has always in the exercise of that power disclaimed any notion that it could interfere with rights of pay rules or working conditions as determined under the Railway Labor Act. In fact we have cited --
Felix Frankfurter: I understand that, but could it not say you've got a lot of redundant jobs?
Lester P. Schoene: Could -- could it say that without such a provision as we were here proposing?
Felix Frankfurter: Well suppose if both--
Lester P. Schoene: Well--
Felix Frankfurter: In absence of --
Lester P. Schoene: In the absence of -- of an existing rule--
Felix Frankfurter: As I understand here and was told here is you can't cut down what the Railway Labor Act demanded, but in the absence of something, that it is within collective agreement, could not the Interstate Commerce Commission tomorrow say in carrying out that major policy on which so much of the rest of the Act of the Interstate Commerce Transportation also saying, "You have a lot of redundant jobs and except the vice president's job" or even exceptive general counsel if I may say so?
Lester P. Schoene: I've -- in an answer to your question, Mr. Justice, I -- I think in the absence of some collective agreement such as here proposed, the commission could probably do that. However if our proposal here were in effect as part of a collective agreement, I think the extent to which the commission could go would be to order the railroad to try to get rid of these redundant jobs pursuant to the established agreement. I do not think it could tell the railroad to violate its agreement --
Felix Frankfurter: I'm sure of that.
Lester P. Schoene: And -- and there's an interesting --
Felix Frankfurter: Dealing here are we not -- I don't know what its relevance is but we're dealing here not with a provision in a collective agreement but a proposal to put something into it?
Lester P. Schoene: That's right if -- if it were in there now we wouldn't be here.
Felix Frankfurter: You wouldn't be here?
Lester P. Schoene: That's right.
Earl Warren: Do any -- do any railroads as far as you know have such an agreement?
Lester P. Schoene: There are in the record two agreements with the Railroad Yardmasters of America by two different railroads which the -- which Judge Perry was lie -- relying upon in the final sentence of finding number 17 when he said that there were at least two agreements in effect substantially identical to this proposal. The carrier challenges that finding and says the agreements are not substantially identical because of a difference in their duration. They are for a fixed period whereas our proposal was for a continuing agreement subject to change on 30 days notice as provided in the Railway Labor Act.
Felix Frankfurter: Mr. Schoene the argument or the Court of Appeals or the controversy before the Court of Appeals was essentially on the -- on sustaining or rejecting the findings of the trial court on the basis of which (Inaudible), is that right or not?
Lester P. Schoene: No I don't think that's true Mr. Justice. The -- the findings as such were not challenged before the Court of Appeals and the Court of Appeals as I read the opinion did not set aside any findings of -- of Judge Perry insofar as they applied to particular facts. They disagreed with the conclusion as Mr. Justice Black has pointed out that it related to rates, pay rules and working conditions but the essential holding of the Court of Appeals is that Judge Perry was wrong in holding that it's a bargainable issue. They said it was an infringement on management prerogatives, and an attempt to negotiate something that the -- that the organizations were not permitted under the Railway Labor Act to propose. Now that's the essential holding.
Felix Frankfurter: But if rejected proposed finding by the railroad that was incorporated by Judge Perry if they were different -- there would have been a different record before the Court of Appeals, wouldn't they?
Lester P. Schoene: They certainly would.
Felix Frankfurter: So that -- so that if there was to that extent a controversy about the scope of the findings they need permission.
Lester P. Schoene: That there was controversy about it, but that did not enter into the argument before the Court of Appeals. The carrier did not go to the Court of Appeals and say, “this finding and that finding of Judge Perry's is wrong or the Court erred in not adopting our proposed finding number five, there was nothing like that before the Court of Appeals.